Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 01/26/2022.  Claims 1-6 and 8-22 of which claims 1, 5,19,20,21 and 22 are independent, were pending in this application and have been considered below.
3.            Claim rejections under 35 USC § 101 are withdrawn in view of the arguments and amendments.
Response to Arguments
4.            Applicant’s arguments, see Remarks, filed 01/26/2022, with respect to the rejection of claims 1-7, 9,15 and 19-22 under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20170338869) in view of Akiyama (US 20010055296 A1) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.
Examiner's Amendment
5.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
               
Michael Monaco, Attorney for Applicants, Reg. No 52,041, on 2/08/2022.

7.         The application is amended as follows:
Claim 5 is amended as follow:
5. (Currently Amended) A transmission device comprising: a scrambling and interleaving circuit; a constellation mapping circuit; a precoding circuit that: based on a first bit sequence, selects a spatial laver from a plurality of spatial layers, and applies the selected spatial laver to a complex signal point sequence to produce spatially modulated data, wherein the scrambling and interleaving circuit: receives an information bit sequence, 3Application No. 16/980,843 Reply to Office Action of September 29, 2021 scrambles and interleaves the information bit sequence to produce a second bit sequence different from the first bit sequence, and outputs the second bit sequence to the constellation mapping circuit, wherein the constellation mapping circuit converts the second bit sequence to the complex signal point sequence, and outputs the complex signal point sequence to the precoding circuit, wherein the spatial laver applied to the complex signal point sequence corresponds to the first bit sequence according to a predetermined mapping of first bit sequence candidates and elements of the plurality of spatial layers; and a transmitter that transmits the spatially modulated data. 
Allowable Subject Matter
8.         Claims 1-6 and 8-22 are allowed.

10.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.         The following is a statement of reasons for allowance: 
Regarding claims 1 , 5,19, 20, 21and 22, the prior art of record, specifically Wu et al (US 20170338869)  teaches in fig, 4-5, a transmission device ([0061], data processing performed by a transmit end device ) comprising: a signal processing unit (performing bit mapping processing, step s210) that applies a precoding matrix on the basis of a first bit sequence to a second bit sequence (The method includes performing bit mapping processing on a first part of bits of a first data bit group, to generate a first modulation symbol and determining a first precoding matrix from multiple preset precoding matrices according to a second part of bits of the first data bit group, [0136], one part of bits of a data bit group are mapped to modulation symbols, the other part of bits are used to determine a precoding matrix, and precoding processing is performed on the modulation symbols according to the precoding matrix, to obtain a modulation symbol matrix, so that data bits after being precoded can be corresponding to multiple antennas ),


Akiyama (US 20010055296 A1) teaches in [0067], modulation processing, a sequence of input information codes is divided in units of 6 bits and each of the 6-bit code is assigned to one of 64 signal points on the I-Q complex plane as shown in FIG. 9 so that the 6-bit code is converted into a 64QAM modulation signal (complex vector signal) corresponding to the coordinate value of the assigned signal point on the I-Q complex plane.
However, none of the prior arts cited alone or in combination provides the motivation to teach receives a first bit sequence, based on the first bit sequence, selects a precoding matrix from a set of precoding matrices, and applies a-the selected precoding matrix to produce a precoded complex signal point sequence, wherein the scrambling and interleaving circuit: receives an information bit sequence, scrambles and interleaves the information bit sequence to produce a second bit sequence different from the first bit sequence, and outputs the second bit sequence to the constellation mapping circuit, wherein the constellation mapping circuit converts the second bit sequence to the complex signal point sequence, and outputs the complex signal point sequence to the precodins circuit, wherein the precoding matrix applied to the complex signal point sequence corresponds to the first bit sequence according to a predetermined mapping of first bit sequence candidates and elements of the set of precoding matrices; and a transceiver that transmits the precoded complex signal point sequence as recited in claim 1 and similarly as in claims 5,19,20,21 and 22,

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 11, 2022